Citation Nr: 0914564	
Decision Date: 04/17/09    Archive Date: 04/24/09	

DOCKET NO.  96-36 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.   

2.  Entitlement to service connection for a bilateral hip 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1975.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a July 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a rating decision of March 1978, the RO denied entitlement 
to service connection for the residuals of injuries to the 
right and left shoulders.  In a subsequent rating decision of 
November 1988, the RO denied entitlement to service 
connection for arthritis with avascular necrosis of both 
hips.  The Veteran voiced no disagreement with either of 
those decisions, with the result that they ultimately became 
final.  

In October 1995, the Veteran submitted additional evidence in 
an attempt to reopen his previously-denied claims.  The RO 
found such evidence neither new nor material, and, 
accordingly, continued its denials of service connection for 
bilateral shoulder and hip disabilities.  However, in a 
decision of August 2000, the Board found that some of the 
additional evidence submitted since the time of the prior 
final decision on the Veteran's claims for service connection 
for bilateral shoulder and hip disabilities was new and 
material, and, accordingly, reopened those claims, but denied 
them on the merits.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, on a motion by the Secretary of 
Veterans Affairs, vacated the Board's August 2000 decision as 
to the merits of the claims for service connection for 
bilateral shoulder and hip disabilities, and, in so doing, 
remanded the matter for readjudication under the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
Significantly, the Court did not vacate that portion of the 
Board's decision which found that reopening of the Veteran's 
claims was justified.  

In a subsequent decision of May 2002, the Board again denied 
the Veteran's claims for service connection for a bilateral 
shoulder disorder and a bilateral hip disorder.  Once again, 
the Veteran appealed the Board's decision to the Court.  
Significantly, in proceedings before the Court, the Secretary 
of Veterans Affairs conceded that VA had not complied with 
its duty to notify the claimant in accordance with the 
provisions of the VCAA and its implementing regulations 
codified at 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Moreover, the Court found that, under its 
holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002), the failure by VA to fulfill its duty to notify 
required further notification to the Veteran, with the result 
that, in August 2005, the Court vacated the Board's May 2002 
decision and remanded the matter for further proceedings.  

In an attempt to comply with the Court's instructions, the 
Veteran's case was once again remanded by the Board to the RO 
in April 2006.  The case is now, once more, before the Board 
for appellate review.  

Regrettably, for reasons which will become apparent, the 
appeal as to the issues of service connection for bilateral 
shoulder and hip disabilities must once again be REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.  


REMAND

A review of the record in this case continues to raise some 
question as to the exact nature and etiology of the Veteran's 
bilateral shoulder and hip disabilities.  In pertinent part, 
it is argued that the Veteran's current shoulder and hip 
disorders are the result of an incident in service, at which 
time he was "squashed" and/or "pinned" between a whaleboat 
and the bulkhead of his ship off the coast of the Republic of 
Vietnam.  

In that regard, a review of service treatment records 
discloses that, in late June 1973, the Veteran reported to 
sick bay onboard the USS Rich with a complaint of pain in his 
left shoulder.  Reportedly, the Veteran had been working on a 
motorized whaleboat when the ship "rocked," swinging the 
whaleboat back, and pushing the Veteran against the bulkhead 
of the ship.  A physical examination conducted at that time 
showed poor range of motion in conjunction with slight 
swelling in the left scapular region.  Significantly, while 
following that examination, there was noted a clinical 
impression of a contusion of the left scapula with possible 
acromioclavicular separation, subsequent examinations, 
including radiographic studies, failed to document the 
presence of a chronic left shoulder disability. 

Pertinent evidence of record is to the effect that the 
Veteran does, in fact, currently suffer from a chronic 
disability of both shoulders.  Moreover, he has now undergone 
the surgical replacement of both hips.  Significantly, at 
least one of the Veteran's former service colleagues has 
indicated that he was present at the time of the 
aforementioned incident, and saw the Veteran "with his 
shoulders and hips pinned between the USS Rich and a 
motorized whaleboat."  Moreover, a number of the Veteran's 
private treating physicians have couched their descriptions 
of the Veteran's shoulder and hip disabilities in terms of an 
"in-service injury."  

The Board observes that, in McLendon v. Nicholson, 20 Vet. 
App. 79, 84-86 (2006), the United States Court of Appeals for 
Veterans Claims (Court) indicated that there were four 
elements which must be considered when determining if a 
medical examination is necessary.  The Court noted that VA 
must provide an examination where there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurring symptoms may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
The Court further found that VA is required to provide a 
medical examination when the first three elements of 
38 U.S.C.A. § 5103A(d)(2) are satisfied, and the evidence of 
record otherwise lacks a competent medical opinion regarding 
the likelihood of a medical nexus between the in-service 
event and the current disability.  Significantly, the Board 
is not competent to provide that opinion.  See McLendon, 
20 Vet. App. at 85-86.  

As noted above, it is clear that, at present, the Veteran 
suffers not only from a chronic bilateral shoulder 
disability, but also from the residuals of bilateral hip 
replacement.  Similarly clear is that, while on numerous 
occasions, the Veteran has requested that a VA examination or 
examinations be accomplished prior to a final adjudication of 
his claims, no such examination has been undertaken.  Under 
the circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the Veteran's current claims.  

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the agency of original jurisdiction (AOJ) 
for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2008, the date of the 
most recent clinical evidence of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the AOJ cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.  

2.  The Veteran should then be afforded a 
VA orthopedic examination in order to 
more accurately determine the exact 
nature and etiology of his current 
bilateral shoulder and hip disabilities.  
The AOJ is advised that the Veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notifications must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claims.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
Veteran's current bilateral shoulder 
and/or hip disabilities are as likely as 
not (at least a 50 percent probability or 
more) the result of the aforementioned 
incident in service, at which time the 
Veteran was apparently caught between a 
motorized whaleboat and the bulkhead of 
his ship.  In rendering that opinion, the 
examiner should specifically take into 
account the fact that chronic shoulder 
and/or hip disabilities were first 
clinically identified more than 10 years 
following the Veteran's discharge from 
service.  All such information and 
opinions, when obtained, should be made a 
part of the Veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  The AOJ should then readjudicate the 
Veteran's claims for service connection 
for chronic bilateral shoulder and hip 
disabilities.  Should the benefit sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in December 2008.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


